                       Case 2:17-cv-04456-RSWL-JEM Document 103 Filed 03/05/19 Page 1 of 2 Page ID #:1036




                                            1   TROUTMAN SANDERS LLP
                                                Oscar A. Figueroa (SBN 313238)
                                            2   5 Park Plaza, Suite 1400
                                                Irvine, CA 92614-2545
                                            3   Telephone: 949.622.2700
                                                Facsimile: 949.622.2739
                                            4
                                                John Bowler admitted pro hac vice)
                                            5   'ohn.bowler troutman.com
                                                Michael D. obbs, Jr. (admitted pro hac vice)
                                            6   michael.hobbs troutman.com
                                                Austin Padgett SBN 296309)
                                            7   austin.padgett@troutman.corn
                                            8   600 Peachtree Street NE, Suite 3000
                                                Atlanta, GA 30308-2231
                                            9   Telephone: 404.885.3000
                                                Facsimile: 404.885.3900
                                           10
                                                Attorneys for Plaintiff and Counterclaim
                                           11   Defendant, SUGARFINA, INC.
TROUTMAN SANDERS LLP




                                           12
                                                                     UNITED STATES DISTRICT COURT
                         IRVINE, CA 9261




                                           13
                                                                    CENTRAL DISTRICT OF CALIFORNIA
                                           14
                                           15
                                                SUGARFINA, INC., a Delaware                Case No. 2:17-cv-4456 RSWL
                                           16   corporation,                               (JEMx)
                                           17                  Plaintiff,                  STIPULATION OF DISMISSAL
                                                                                           OF ACTION AGAINST
                                           18   v.                                         DEFENDANTS MARCUS
                                                                                           LEMONIS; ML SWEETS, LLC;
                                           19   SWEET PETE'S LLC, a Florida limited        PETER BEHRINGER; ALLISON
                                                liability company; MARCUS                  BEI IRINGER; ML BUENA
                                           20   LEMONIS, an individual; ML SWEETS,         PARK, LLC; and ML FOOD
                                                LLC, a Delaware limited liability          GROUP, LLC
                                           21   company., PETER BEHRINGER, an
                                                individual; ALLISON BEHRINGER, an          Judge:    Hon. Ronald S.W. Lew
                                           22   individual' ML BUENA PARK, LLC, a
                                                Delaware limited liability company; and    Complaint Filed: October 16, 2017
                                           23   ML FOOD GROUP, LLC, a Delaware             Trial Date:      June 18, 2019
                                                limited liability company,
                                           24
                                                               Defendants.
                                           25
                                                AND RELATED COUNTERCLAIM
                                           26
                                           27
                                           28
Case 2:17-cv-04456-RSWL-JEM Document 103 Filed 03/05/19 Page 2 of 2 Page ID #:1037



       1            Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), Plaintiff, with the stipulation of
       2   Defendants, hereby dismisses with prejudice all claims of this action with respect to
       3   Defendants Marcus Lemonis; ML Sweets, LLC; Peter Behringer; Allison
       4   Behringer; ML Buena Park, LLC; and ML Food Group, LLC, subject to the terms
       5   of the parties' separate Settlement Agreement. Each party shall bear its own costs
       6   and attorneys' fees.
       7
       8
           PRESENTED AND STIPULATED TO BY:
      9
     10
     11    John Bowler                                   is ae      e er
           Michael D. Ho                                Andrew S. Fri er
     12    Austin Padgett                               NEAL, GERBER & EISENBERG LLP
           Oscar A. Figueroa
     13    TROUTMAN SANDERS LLP
                                                        and
     14    Attorneys for Plaintiff and
           Counterclaim Defendant,
     15    SUGARFINA, INC.                              Karin G. Pa nanelli
                                                        MITCHELL SILBERBERG & KNUPP
                                                        LLP
     16
     17                                                 Attorneys for Defendants
                                                        MARCUS LEMONIS, ML SWEETS,
     18                                                 LLC PETER BEHRINGER, ALLISON
                                                        BEH'RINGER, ML Buena Park, LLC,
                                                        and ML Food Group, LLC and Defendant
     19                                                 and Counterclaimant SWEET PETE'S
     20                                                 LLC

     21
     22
           28963605.4
     23
     24
     25
     26
     27
     28
                                                       - -
